El Juez Asociado Se. MacLeaby,
emitió la opinión del tribunal.
En esta causa el apelante fue declarado culpable de un delito contra la salud pública, por infringir la ley relativa al castigo de las personas que sean culpables de adulterar leche. La denuncia expresa que el día 30 de enero de 1912, en la ciudad de Ponce, el acusado Bartolo Dalió ofreció en venta al público como pura, lecha de vaca que había sido adulterada. El acusado hizo la alegación de no culpable y el día 29 de febrero, celebrado el juicio ante la corte, fué declarado culpable y condenado a treinta días de prisión en la cárcel y al pago de las costas. Contra esta sentencia interpuso el acu-sado recurso de apelación y alega varias razones en las cua-les se funda para solicitar la revocación de la sentencia.
*527Alega en primer término qne la leche qne ofreció en venta era pnra y sostiene el hecho de qne el inspector qne examinó la leche qne se encontraba en sns vasijas y qne se llevaba en el carro para la venta, la encontró pnra, a pesar de qne de nn examen y prneba qne se hizo de dos medias botellas de leche qne estaban en posesión de Ana Semiday, se había en-contrado qne estaba adulterada. El acnsádo niega en sn declaración qne él vendiera esta leche o por lo menos mani-fiesta qne no sabe si la vendió o nó y alega además, qne nna de las medias botellas se obtnvo de manos de la señora.y la otra de la casa de ésta. Ana Semiday expresa en sn decla-ración, qne compró ambas medias botellas al acusado y qne el inspector MacDonald cogió nna de éstas dé sns manos cnando ella se encontraba parada cerca del carro y la otra se la llevó y la tenía en la casa debajo de nna silla. Alega el acusado qne existe discrepancia entre las alegaciones y la prneba, a saber: qne a él se le acusaba de ofrecer para la venta y no de vender leche adulterada y sin embargo, la prneba de-muestra que la leche qne él ofreció en venta o sea la qne se encontraba en el carro era pnra y qne aquella qne se encon-tró adulterada ya había sido vendida. En contestación a ésto se ha dicho qne la venta de la leche incluye la oferta por parte del vendedor y la aceptación por el comprador, y para qne se realice completamente la venta, debe ofrecerse el artículo para la venta. Esto es evidentemente razonable y lógico y la prneba es más bien una ilusoria qne real.
El apelante alega en segundo lugar, qne en la certifica-ción del químico solamente aparecen las consideraciones qne él hace de qne la leche se había adulterado con agua. Es cierto qne en la certificación y bajo el epígrafe de “notas,” n “observaciones,” aparecen las palabras “adulterada con agua”; pero esta no es la parte esencial de la certificación, que demuestra la composición de la leche qne fné exami-nada y qne el finido contenía 10.16 por ciento de materia sólida, y qne si la leche hubiera sido pnra hubiera resultado, por lo menos nn 12 por ciento. Este hecho demuestra clara-*528mente que la conclusión, si así puede llamarse del químico, de que la leche había sido adulterada con agua fué correcta, pndiendo la corte estar en condiciones de llegar a esa con-clusión en vista de los hechos lo mismo que el químico.
En tercer lugar alega el acusado, que una de las medias botellas de leche que fueron examinadas se tomó de la casa, y la otra del testigo (la mujer que declaró) y que no se hizo la prueba de esa leche en el sitio en que se encontraba presente el acusado sino en el puesto de un vendedor que estaba cerca, y que el acusado no vendió la leche que fué sometida a la prueba. Esto en parte es una repetición de la primera de-fensa. La prueba es contradictoria con respecto al hecho de si la prueba fué o nó tomada en presencia del acusado. El dueño del puesto Gabriel Vélez declaró que Dalió se en-contraba algunas veces en su carro y otras yendo y viniendo y no hay nada que demuestre que estuviera impedido de ob-servar el procedimiento y las operaciones del inspector que hizo la prueba si así lo hubiera deseado, y no aparece que se le haya ocasionado algún perjuicio por haberse cometido alguna irregularidad, si es que se cometió, al proceder a hacer la prueba.
El apelante se funda en último término en la duda razo-nable que existe con respecto a su culpabilidad según apa-rece de los autos. Como se trató de probar que los hechos no justificaban la declaración que se hizo de culpabilidad del acusado, insertaremos en toda su extensión las declaraciones prestadas por los dos testigos principales, a saber:
El inspector James D. MacDonald declaró como sigue:
“Qiie vivió en Ponce y desempeñaba el cargo de inspector de leche y que en 30 de enero de 1912 se encontraba- en la Calle Brigadier Castro donde vió a Dalió vender leche a una señora llenándole dos botellas de una vasija; que entonces él probó la leche en una de las botellas y resultó muy mala; que el acusado Dalió le dijo que lo que debía probar era la leche que llevaba en su carro para la venta; que probó la leche de Ana Semiday con la medida; que no la encontró buena- y tomó tres muestras de ella enviando una a San Juan el mismo día; que marcó la muestra ‘No. 14 J. D. M. D., Enero 30, 1912/ y que el *529químico de San Juan le envió, el informe que se expidió, el cual fué presentado en el juicio y aceptado como prueba por el Fiscal y la de-fensa. Que él también probó la leche que Dalió llevaba para vender en su carro y estaba buena, siendo esta prueba de la leche hecha en tres o cuatro botellas y también en la vasija. Que llevó la leche que recibió de la mujer al puesto de leche de Gabriel Yélez y allí fué donde la probó con su aparato, dando después una muestra de la leche así probada a Dalió y enviando la otra a San Juan; y en otra oeasiom él probó la leche que el acusado vendía y también la encontró buena y que hizo esto en la calle en frente del carro en donde tomó la muestra de la leche, pero en la siguiente vez hizo la prueba en el puesto de Gabriel Yélez, porque allí había un sitio donde podía colocar su pe-queño aparato; que llenó las dos botellas que pertenecían a la mujer con leche de la vasija, y este mismo testigo fué el que entregó a la mujer toda la leche que había allí en la vasija; y que Dalió estaba presente cuando el testigo hizo la prueba de la leche y tomó las mues-tras. ’ ’
Ana Semiday declaró como sigue:
“Que reside en Ponce; que tiene por costumbre comprar leche a Dalió y que en 30 de enero de 1912 cuando éste vendía leche, el inspector se presentó y tomó media botella que ella tenía en su mano y des-pués la otra media botella que había llenado y colocado debajo de una silla en .un cuarto de su casa; que él la vació en un envase y allí tomó la prueba y después de hacerlo salió el inspector con Dalió, no sabiendo la testigo lo que ocurrió entre ellos; que cuando ella entregó las dos medias botellas a Dalió para que las llenara con leche estaban vacías y al terminar de llenar la segunda botella llegó el insp'ector. Que su casa está en la esquina de las calles Capitán Correa y Brigadier Castro.”
Los otros testigos corroboran las declaraciones, excep-tuando el acusado que las contradice en algunos puntos que no son esenciales. La corte parece haber aquilatado debida y correctamente la prueba en aquellos puntos en que apa-rece ser contradictoria. Y no bay nada que demuestre que baya habido parcialidad, prejuicio o pasión o error mani-fiesto al considerar la prueba.
Examinando los autos en conjunto y aplicando la ley a los hechos, resulta suficientemente claro a nuestro criterio *530que se ha hecho completa justicia al declarar culpable al acusado, debiendo por consiguiente, confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.